Citation Nr: 0839635	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  02-07 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for additional lung disability resulting from treatment 
at a VA facility from January 1999.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from August 1974 to August 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied a claim for compensation under 38 
U.S.C.A. § 1151 for additional lung disability resulting from 
treatment a VA facility.

In November 2002, the Board granted the veteran's motion to 
advance his case on the Board's docket.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2005).  The Board 
then denied the claim in April 2003.  However, the April 2003 
decision was vacated and remanded to the Board by the United 
States Court of Appeals for Veterans Claims (the Court) in 
July 2003.  The Board subsequently remanded this claim to the 
RO, which returned the case to the Board.  The Board then 
denied the veteran's claim for compensation under 38 U.S.C.A. 
§ 1151 in a July 2006 decision.  

The veteran appealed the July 2006 Board decision to the 
Court.  In a March 2008 memorandum decision, the Court 
vacated the portion of the July 2006 decision that denied the 
claim for compensation under 38 U.S.C.A. § 1151 and remanded 
the appeal to the Board for readjudication consistent with 
the Court decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The March 2008 Court decision requires that this appeal be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  VA will notify the veteran if further 
action is required.




REMAND

The veteran basically contends that he has developed a 
chronic lung disability as a result of VA treatment.  He 
argues that VA negligently failed to diagnose pneumonia in 
January 1999, and that failure led to the development of 
restrictive airways disease, which remains currently active.  
The veteran believes that VA misdiagnosed his pneumonia and 
that missing X-ray studies dated January 21, 1999 would 
support this theory.

The March 2008 Court decision found it necessary to vacate 
and remand the July 2006 Board decision on two bases.  First, 
the Court found that the duty to assist the veteran in 
obtaining the missing VA X-rays dated January 21, 1999 was 
not met.  The Court noted that previous attempts to obtain 
these records from the Brockton VA medical facility had been 
unsuccessful.  However, the Court also noted that a written 
response indicating that the records were unavailable was 
requested but never received.  Therefore, the Court found 
that remand was required to inquire as to whether the 
Brockton VA Medical Facility has the X-ray films in question 
and for the facility to provide a written response in regard 
thereto.  

Furthermore, the Court noted that an opinion in regards to 
whether or not the veteran's disability was the result of 
negligence on the part of VA had been obtained in November 
2002.  However, the November 2002 VA examiner failed to 
articulate the proper standard of care in reaching his 
conclusion that VA was not negligent.  The Court found that 
it is necessary to obtain a new VA examination that addresses 
the proper standard of care in rendering the necessary 
opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Brockton VA medical 
facility and request the January 21, 
1999 X-ray film of the veteran's lungs 
and chest.  Any films that are received 
should be associated with the claims 
folder.  If these films are 
unobtainable, the Brockton VA medical 
facility must certify in writing that 
they cannot be located.  If other 
facilities are contacted during the 
search, they should also certify in 
writing if the X-ray films are 
unobtainable.  These written 
certifications should be associated 
with the claims folder.  

2.  After the January 21, 1999 X-ray 
films have been obtained and associated 
with the claims folder, or after 
written confirmation that they are 
unobtainable has been received and 
associated with the claims folder, 
schedule the veteran for a VA 
examination with a doctor qualified to 
supply the opinions requested below.  
All indicated tests and studies must be 
completed.  After completion of the 
examination and a review of the VA 
treatment records from January 1999 and 
February 1999, especially the January 
21, 1999 X-ray films if obtained, the 
examiner should provide opinions to the 
following questions: 1) Does the 
veteran have a current lung disability?  
2) If the veteran is determined to have 
a current lung disability, is it as 
least as likely as not related to the 
pneumonia for which the veteran was 
treated at VA facilities in January 
1999 and February 1999?  
3) If the answer to the above is yes, 
is it as least as likely as not that VA 
failed to exercise the degree of care 
that would be expected of a reasonable 
health care provider?  Please detail 
the standard of care that would be 
reasonably expected.

The reasons and bases for all opinions 
should be included. 

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



